Citation Nr: 18100155
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 10-14 438
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	4
 
REMANDED ISSUES
The issues of entitlement to service connection for a bilateral hip and pelvis disability, entitlement to service connection for a bilateral leg disability, entitlement to service connection for a bilateral knee disability, and entitlement to service connection for a bilateral ankle disability are remanded for additional development.
The Veteran had active duty service from April 1962 to March 1965 and April 1971 to July 1975 in the United States Army.  Among other commendations, the Veteran was the recipient of the Vietnam Service Medal, the Vietnam Campaign Medal and the Purple Heart.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  
The Board remanded the issues for further development in March 2017.  The case has been returned to the Board for appellate review.
The Veteran was afforded a VA examination in April 2017 in conjunction with the March 2017 Board remand.  The Board notes that the examiner found no current ankle, knee, leg, or hip disabilities to provide a diagnosis.  The Board acknowledges, however, that the Veteran was diagnosed with radiculopathy during the course of the appeal.  Specifically, a December 2010 private treatment record diagnosed chronic lumbar polyradiculopathy.  Additionally, a January 2010 VA treatment record noted cervical radiculopathy with chronic pain, lower extremity weakness, and abnormality of gait.  
Although the Veterans claim is characterized as four separate claims for service connection for a disability of the knees, ankles, hips, and legs, the Veterans original claim noted radiating pain from his low back to his toes.  He consistently reported radiating pain, weakness, numbness, and paresthesias or dysesthesias.  As the Veteran does not have medical expertise, he is not competent to determine whether his pain and weakness manifested from four separate orthopedic disabilities or a single neurological disability.  Therefore, the Board must also address whether the Veterans claimed disabilities are a manifestation of a neurological disability such as radiculopathy.  
Given the Veterans reports of symptoms of radiculopathy and the diagnosis of radiculopathy during the period on appeal, but noting the conflicting reports as to whether the Veterans radiculopathy is cervical or lumbosacral, the Board finds that a neurological examination is necessary to determine the extent and etiology of any radiculopathy or other neurological disability affecting the legs, knees, hips, and ankles.      
The matters are REMANDED for the following action:
1. Schedule the Veteran for a neurological VA examination.  The examiner should review the claims file, to include the January and December 2010 VA treatment records.  The examiner should perform a neurological examination, noting any current diagnosis of radiculopathy or other neurological disability affecting the lower extremities, then answer the following:
Is it at least as likely as not (50 percent probability or more) that any diagnosed radiculopathy or other neurological disability affecting the lower extremities was caused or aggravated by the Veterans service-connected spondylosis, fusion L4-S1 or his left ilioinguinal neuritis?  The Veterans lay statements and assertions must be considered.  The Board stresses that the Veteran did receive a Purple Heart in recognition of his military service.
A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.
If any opinion cannot be provided without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence, if any, might allow for a more definitive opinion.
2.  After undertaking the development above and any additional development deemed necessary, the Veterans claims regarding entitlement to service connection for a bilateral knee, hip, ankle, and leg disability should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel

